Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			
				Claim Objection
2. Claims 24, 28, 44, 45 objected to because of the following informalities:
Claim 24, line 2, “ capable of activating” should be – configured to activate—
Claim 28, line 2, “ capable of receiving” should be – configured to receive--	Claim 44, line 3, “ the switch” should be – the first switch—
Claim 45, line 16-17 “ the quiescent loss” should be – a quiescent loss--
Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3. Claims 1, 6-7, 9, 12, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Henriott (US20040026998A1) in view of Spjuth ( US20120330538A1) and Suzuki ( US 20180370366).
With regard to claim 1, Henriott teaches an article of furniture see title) comprising: a. a power source (power source from 84, or 62 Fig. 9); b. a charging port ( e.g., 26, Fig. 9) electrically connected to the power source ( e.g., 84, Fig. 9) that is capable of connecting to a 
Henriott does not teach a first switch located in the electrical connection between the power source and the charging port, wherein the switch controls the power from the power source to the charging port, the first  switch is configured to limit the power to only the charging port, while not limiting the power to the motor and first switch limits the power from the power source to the charging power supply, a second switch controlling the power from the power source to the motor, and the second switch not limiting power to the charging port.
Spjuth  teaches the first switch ( e.g., S1, Fig 2) located in the electrical connection between the power source ( e.g., V1, Fig. 2) and the charging port ( port of Z, Fig. 2 and Henriott teaches about charging port), wherein the first switch ( e.g., S1, Fig. 2) controls the power from the power source ( e.g., V1, Fig. 2) to the charging port ( port of Z, Fig. 2) , the first switch ( S1, Fig. 1) is configured to limit the power to only the charging port ( port of Z, Fig. 2) , while not limiting the power to the motor ( e.g., S, Fig. 2) , a second switch ( e.g., SS, Fig.2) controlling the power from the power source( V1, Fig. 2)  to the motor ( S, Fig. 2), and the second switch ( e.g., SS, Fig. 2) not limiting power to the charging port( port of Z, Fig. 2).

In addition, Suzuki teaches  the first switch ( e.g., 76A-C, Fig. 1)  limits the power from the power source ( e.g., 16, Fig. 1) to the charging power supply ( e.g., 62, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of  Henriott and Spjuth , to configure  the first  switch  to limit the power from the power source to the charging power supply, as taught by Suzuki,  in order to further reduce the power consumption by the charging power supply when it is not needed, improve the power efficiency of the operation ( Note that the combination of Henriott and Spjuth teaches all the limitations of claim 1 except the first switch is connected between the power source and the charging power supply, Suzuki teaches the first switch is connected between the power source and the charging power supply, it is obvious to combine the three reference because this configuration make  the first switch further reduce the power consumption of the charging power supply when it is not needed). 
With regard to claim 6, the combination of Henriott , Spjuth and Suzuki teaches all the limitations of claim 1.
Henriott does not teach comprising a detect switch as said first switch or electrically connected to said first switch wherein the detect switch  detects the connection of the first device  to the charging port.
 limit switch (not illustrated) such that the limit switch outputs a detection signal to the control unit 82 as soon as the external coupling terminal 40 is coupled to the external device.[0025])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of  claim 1, to include a detect switch as said first switch or electrically connected to said switch wherein the detect switch detects the connection of the first device  to the charging port,  as taught by Suzuki, in order to detect the connection of the external device, adaptively control the operation of the system based on the detection results and improve the efficiency of the operation.
	With regard to claim 7, the combination of  Henriott , Spjuth and Suzuki teaches all the limitations of claim 6. Suzuki further teaches the detect switch either at the charging port(40 also includes a limit switch, [0025])  or at a distal end of a charging cable wherein the charging cable is connected to the charging port.
With regard to claim 9, the combination of  Henriott , Spjuth and Suzuki teaches all the limitations of claim 1, 
Henriott does not teach a microcontroller that is electrically connected to the first switch  and controls the first switch.
Suzuki teaches  a microcontroller ( e.g., 82, Fig. 1) that is electrically connected to the first switch ( e.g., 76A-C, Fig. 1) and controls the  first switch ([0039] [0040] 82 controls on/off 76A-C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of  claim 1, to use a microcontroller that is electrically connected to the switch  to control the first switch,  as taught 
With regard to claim 12, the combination of Henriott , Spjuth and Suzuki teaches all the limitations of claim 1, Spjuth further teaches said power source further comprising a battery ( see V1 is a battery, Fig. 2).
With regard to claim 23, Henriott  teaches an article of furniture ( see title) comprising 
a. a battery ( e.g., 62, Fig. 9); b. a charging port ( e.g., 26, fig. 9)  electrically connected to the battery( 62, Fig. 9) wherein the charging port (e.g., 26, Fig. 9)  is configured to connect to a first device (  cigarette lighter, [0034] 26 connects to a cigarette lighter) and to provide power to a first device( 26 can provide power to cigarette lighter [0034]);
d. a motor  ( e.g., 88b, Fig. 9) connected to at least one portion of the article of furniture ( see 88 in Fig. 5 which is connected to part of the furniture ) and configured to actuate the at least one portion of the furniture( e.g., 88 b lift the furniture, Fig. 9);
e. the motor being ( e.g., 88b, Fig. 9) electrically connected to the battery ( e.g., 26, Fig. 9), and a charging power supply ( e.g., 128, Fig. 9) electrically connected to the power source ( input to 128, Fig. 9) and to the charging port wherein said charging power supply is a DC-DC converter  ( e.g., 128, Fig. 9) that converts a first DC voltage inputted from the power source ( input to 128, Fig. 9)  to a second DC voltage outputted to the charging port ( output from 128, Fig. 9, see battery input can be 6 V, while it can be connected to 128 provides desirable voltage output like 12 volts to power outlets, [0046]).
Henriott  does not  teach c. a first switch located in the electrical connection between the battery and the charging port, wherein the first switch controls the power from the battery to the charging port; e. and a second switch located in the electrical connection between the battery and the motor, wherein the second switch controls the power from the battery to the motor,  f. the first switch configured to limit the  power to only the charging port, while not limiting the 
However, Spjuth  teaches a first switch ( e.g., S1, Fig. 2) located in the electrical connection between the battery ( e.g., V1, Fig. 2) and the charging port ( port of Z, Fig. 2), wherein the first switch ( e.g., S1, Fig. 2) controls the power from the battery ( V1, Fig. 2) to the charging port ( port of Z, Fig. 2) ; e. and a second switch ( e.g., SS, Fig. 2) located in the electrical connection between the battery( V1, Fig. 2) and the motor ( S, Fig. 2) , wherein the second switch ( e.g., SS, Fig. 2) controls the power from the battery ( e.g., V1, Fig. 2)  to the motor (S, Fig. 2) ,  f. the first switch ( e.g., ( S1, Fig. 2)  configured to limit the  power to only the charging port ( port of Z, Fig. 2) , while not limiting the power to the motor ( e.g., S, Fig. 2)  and said first switch ( e.g., S1, Fig. 2)  limits the power from the battery ( e.g., V1, Fig. 2)  .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of  Henriott, to configure a switch to be located in the electrical connection between the battery and the charging port, wherein the switch controls the power from the battery to the charging port; configure the switch to limit power to only the charging port, while not limiting power to the motor and said switch limits the power from the battery to the charging power supply,  as taught by  Spjuth  , in order to selectively control the power supply to the different load to satisfy the user’s requirement [0016] of Spjuth, effectively control the power in the system by turn off the switch when it does not needed.
In addition, Suzuki teaches  the first switch ( e.g., 76A-C, Fig. 1)  limits the power from the power source ( e.g., 16, Fig. 1) to the charging power supply ( e.g., 62, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of  Henriott and Spjuth , to configure  the first  switch  to limit the power from the power source to the charging power 
With regard to claim 24, the combination of Henriott , Spjuth and Suzuki teaches all the limitations of claim 23. 
Henriott does not teach a microcontroller electrically connected to the first switch  and capable of activating said first switch.
Suzuki teaches a microcontroller ( e.g., 82, Fig. 1) electrically connected to the first switch ( e.g., 76A-C, Fig. 1) and capable of activating said first switch([0039] [0040] 82 controls on/off 76A-C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of  claim 23, to use a microcontroller that is electrically connected to the switch  to control the switch,  as taught by Suzuki, in order to integrated control the switch use the controller, implement an automatic control, simplify the system and reduce the manual operation.


3 is rejected under 35 U.S.C. 103 as being unpatentable over Henriott (US20040026998A1),  Spjuth ( US20120330538A1) and Suzuki ( US 20180370366)
in further view of Kang (US20050264262A1).
	With regard to claim 3, the combination of Henriott , Spjuth and Suzuki teaches all the limitations of claim 1, but not comprising a variable resistor electrically connected between the power source and to the charging port wherein microcontroller controls the variable resistor.
	However, Kang teaches a variable resistor ( e.g., 130, Fig. 1) electrically connected between the power source ( e.g., 110, Fig. 1) and to the charging port ( e.g., port to 150, Fig. 1) wherein a microcontroller (160, Fig. 1) controls the variable resistor( e.g., 130, Fig. 1) (160 can control the variable resistor)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of claim 1, to include a variable resistor electrically connected between the power source and to the charging port wherein said switch controls the variable resistor,  as taught by Kang, in order to use the variable resistor to control the current to the load, implement an adaptive control and improve the operating efficiency of the system.

4. Claims 4, 5, 11,  25-26, 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Henriott (US20040026998A1)  Spjuth ( US20120330538A1) and Suzuki ( US 20180370366)in further view of Kephart (US5272386A)
With regard to claim 4, the combination of Henriott , Spjuth and Suzuki teaches all the limitations of claim 1, but not a timer set for a predetermined time interval that activates the switch to allow power to the charging port during the predetermined time interval before turning the first switch off or lowering the current to the charging port.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of claim 1, to include a timer set for a predetermined time interval that activates the switch to allow power to the charging port during the predetermined time interval before turning the first switch off or lowering the current to the charging port,  as taught by Kephart, in order to allow the equipment to run during a pre-selected time, avoid waste of power if not needed, and improve the power usage efficiency of the system.
	With regard to claim 5, the combination of Henriott , Spjuth ,Suzuki and Kephart teaches all the limitations of claim 4.
	Henriott does not teach an early stop setting or pause setting of the predetermined time interval.
 	Kephart further teaches an early stop setting or pause setting of the predetermined time interval ( e.g., if a low voltage fault is detected during the countdown period, an automatic/manual override will occur and timer/control logic 22 will immediately reset the timer 24 to minimum, col 4, line 5-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Claim 4, to include an early 
With regard to claim 11, the combination of Henriott , Spjuth ,Suzuki teaches all the limitations of claim 9,  Spjuth further teaches comprising a battery( e.g., V1, Fig. 2) in said power source.
The combination of Henriott , Spjuth ,Suzuki does not teach  a monitor system monitor a voltage of the battery, a notification system that is connected to the monitoring system, wherein the monitoring system activates the notification system when the voltage of the battery reaches a low threshold, and the notification system sends a notification to the microcontroller to activate the first switch to limit the power to the charging port.
However, Kephart teaches a monitor system ( e.g., 12, Fig. 1) monitor a voltage of the battery ( e.g., 11, Fig. 1) a notification system ( e.g., 30, Fig. 1)that is connected to the monitoring system ( e.g., 12, Fig. 1) , wherein the monitoring system ( e.g., 12, Fig. 1) activates the notification system( e.g., 30, Fig. 1) when the voltage of the battery reaches a low threshold ( col 3, line 40-50, This detector 12 watches for a battery volt age below 11 volts D.C. When the voltage drops below 11 volts, a signal is sent to auto/manual override 30), and the notification system ( e.g., 30, Fig. 1) sends a notification to the microcontroller ( e.g., 22, Fig. 1) to activate the first switch to limit power to the charging port  (if a low voltage fault is detected during the countdown period, an automatic/manual override will occur and timer/control logic 22 will immediately reset the timer 24 to minimum. Unless reset by first low voltage detector 12, timer/logic unit 22 will disable the power switch 20 and disconnect power. Col 4, line 5-15)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of claim 9, to include a notification system that is connected to the monitoring system, wherein the monitoring system 
With regard to claim 25, the combination of Henriott , Spjuth ,Suzuki teaches all the limitations of claim 24, but not  a voltage monitor of the battery, and the voltage monitor of the battery being electrically connected to the microcontroller.
	However, Kephart teaches a voltage monitor( e.g., 12, Fig. 1) of the battery ( e.g., 11, Fig. 1), and the voltage monitor of the battery( e.g., 12, Fig. 1) being electrically connected to the microcontroller ( e.g., 30, 22, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of claim 24, to include a voltage monitor of the battery, and the voltage monitor of the battery being electrically connected to the microcontroller,  as taught by Kephart, in order to adaptively control the operation of the switch based on the capability of the power source, avoid overdrawn of the power source to cause damage, improve the safety of the operation and reduce the maintenance cost.
With regard to claim 26, the combination of Henriott , Spjuth ,Suzuki and Kephart teaches all the limitations of claim 25. 
Henriott does not teach the microcontroller automatically turning off the first switch upon the voltage monitor detecting a voltage fault condition which indicates a voltage lower than a threshold voltage.
 Kephart teaches  the microcontroller ( e.g., 30, 22, Fig. 1)automatically turning off the first switch ( e.g., 20, Fig. 1) upon the voltage monitor detecting a voltage fault condition 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of claim 25, to automatically turn off the first switch upon the voltage monitor detecting a voltage fault condition which indicates a voltage lower than a threshold voltage,  as taught by Kephart, in order to implement an automatically control system, avoid the damage of the system caused by the fault voltage and reduce the maintenance cost.
With regard to claim 29, the combination of Henriott , Spjuth ,Suzuki teaches all the limitations of claim 23, comprising a timer wherein activation of the first switch allows power to the charging port for a predetermined time interval.
	However, Kephart teaches a timer ( e.g., 22, 30, Fig. 1) wherein activation of the first switch ( e.g., 20, Fig. 1) allows power to the charging port ( port connected to 13, Fig. 1) for a predetermined time interval ( e.g., With the delay timer 24 programmed to some selected time period, such as 1-15 hours, time/control logic 22 will continue to activate power switch 20 .... At this time, should no flags from any detector exist, delay timer 24 will proceed counting to zero and deactivate power switch 20 at the end of the time period, col 3, line 64-68, col 4, line 1-6). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of claim 23, to include a timer wherein activation of the switch allows power to the charging port for a predetermined time 
	With regard to claim 30, the combination of Henriott , Spjuth ,Suzuki and Kephart teaches all the limitations of claim 29.
	Henriott does not teach an override setting that stops the timer before the end of predetermined time interval
	 Kephart teaches an override setting that stops the timer before the end of predetermined time interval( e.g., if a low voltage fault is detected during the countdown period, an automatic/manual override will occur and timer/control logic 22 will immediately reset the timer 24 to minimum, col 4, line 5-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of claim 29, to include an override setting that stops the timer before the end of predetermined time interval,  as taught by Kephart, in order to allow user to interrupt the operation when needed, improve the flexibility of the control and enhance the user’s experience.

5. Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Henriott (US20040026998A1)  Spjuth ( US20120330538A1) and Suzuki ( US 20180370366)in further view of Takata (WO2012160948A1) 
With regard to claim 13, the combination of  Henriott  Spjuth and Suzuki teaches all the limitations of claim 12, but not a notification system   that is connected to the monitoring system and when the battery capacity is less a threshold voltage, the monitoring system signals the notification system to notify a user of the battery capacity.
However, Takata teaches a notification system ( e.g., 20, Fig. 2) that is connected to the monitoring system ( e.g., 21, Fig. 2) , and when the battery capacity is less than a threshold ( the data transmission control unit 21 performs control to generate an urgent notification command together with the ID information specifying the pendant unit 11 and wirelessly transmit it to the reception adapter 12, page 5 of translation, para 4-5) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of claim 12, to  include a notification system   that is connected to the monitoring system and when the battery capacity is low, configure the monitoring system to signal the notification system to notify a user of the low battery capacity,  as taught by Takata , in order to report the remote user about the condition of current device, so that remote user can made operation decision and implement a remote control technique without being onsite to control the system, reduce the cost and improve the efficiency .

6. Claims 14 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Henriott (US20040026998A1)  Spjuth ( US20120330538A1) and Suzuki ( US 20180370366)in further view of SALTALAMACCHIA (US20170196350A1).
With regard to claim 14, the combination of Henriott  Spjuth and Suzuki teaches all the limitations of claim 9, but not the microcontroller electrically connected to a microphone receiver wherein the microphone receiver comprises a microphone, and the microcontroller is configured to receive and process voice commands that activate the first switch.
However, Saltalamacchia teaches  microcontroller electrically connected to a microphone receiver ( claim 11, of Saltalamacchia optional electrical unit including microphone are connected to electronic circuity, and claim 14 of Saltalamacchia teaches that the electrical circuitry is microcontroller ) wherein the microphone receiver comprises a microphone ( 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of claim 9, to include a microcontroller electrically connected to a microphone receiver wherein the microphone receiver comprises a microphone, and the microcontroller is configured to receive and process voice commands that activate the first  switch,  as taught by Saltalamacchia , in order to use the voice activated function to control the switch, satisfy the user’s requirement and improve user’s experience
With regard to claim 34, the combination of Henriott , Spjuth ,Suzuki teaches all the limitations of claim 24, but not the microcontroller electrically connected to a microphone receiver wherein the microphone receiver comprises a microphone, and the microcontroller is configured to receive and process voice commands that activate the switch.
However, Saltalamacchia teaches  electrically connected to a microphone receiver ( claim 11, of Saltalamacchia optional electrical unit including microphone are connected to electronic circuity, and claim 14 of Saltalamacchia teaches that the electrical circuitry is microcontroller )  wherein the microphone receiver comprises a microphone, and the microcontroller is configured to receive and process voice commands that activate the switch( claim 7 of Saltalamacchia  of wherein the switch or electrical components is either performed manually or voice activated via microphone).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of claim 24, to include a microcontroller electrically connected to a microphone receiver wherein the microphone receiver comprises a microphone, and the microcontroller is configured to receive and process voice .

7. Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Henriott (US20040026998A1)  in view of  Satyamoorthy (US20140036560A1).
With regard to claim 15, Henriott  teaches an article of furniture ( see title) comprising:
a. a power source(power source from 84, or 62 Fig. 9);

b. a charging port( e.g., 26, Fig. 9)   electrically connected to the power source(power source from 84 or 62, Fig. 9); wherein the charging port( e.g., 26, Fig. 9) being configured to connect to a first device(  cigarette lighter, [0034] 26 connects to a cigarette lighter) and the charging port being configured to provide power to the first device( 26 can provide power to cigarette lighter [0034]);
d. a second device  ( 88b or 30 a, Fig. 9) connected to the power source(power source from 84, or 62,Fig. 9), and comprising a motor for actuating a portion of the furniture ( e.g., 88b, Fig. 9) or a heating or cooling device for refrigeration, a cup holder, and/or a seat, or a light comprising an LED, an aesthetic lighting feature, a lamp, or a status indicator, or a video display, an audio speaker, a camera, a covert security camera, an LED infrared camera, a microphone, a voice command receiver, a computing device, a wireless communication device for transmitting or receiving wireless signals and/or WiFi extender, or further comprising a biomonitoring device comprising a blood pressure machine, a heart rate machine, an oxygen saturation measuring device, or a body weight device, or an at least one additional charging port  with each additional charging port having its own individual power switch to turn off power to its respective additional charging port and/or a master power switch for controlling all power to all the charging ports. a charging power supply electrically connected to the power source and to the charging port 
 	Henriott  does not teach a first switch located between the power source and the charging port and controlling the current from the power source to the charging port; a second switch located between the power source and the second device and controlling the current from the power source to the second device and the second switch configured to control the power to only the second device and the second switch do not limit the power to the charging port. e. the charging port switch is configured to control the power to only the charging port and to not limit the power to any other electrical devices and said charging port switch limits the power from the power source to the charging power supply.
	However, Satyamoorthy teaches a first switch ( e.g., S2, Fig. 5) located between the power source ( L2, Fig. 5)  and the charging port ( DC power output, Fig. 5) and controlling the current from the power source ( L2, Fig. 5) to the charging port( DC power output, Fig. 5) ; a second switch( e.g., S1, Fig. 5)  located between the power source( L2, Fig. 5)  and the second device( e.g.,. RLT, Fig. 5) and controlling the current from the power source to the second device and the second switch ( e.g., S1, Fig. 5) configured to control the power to only the second device  (e.g., RLT, Fig. 5) and the second switch do not limit the power to the charging port ( e.g., DC power output , Fig.5 ). e. the first switch ( S2, Fig. 5) is configured to control the power to only the charging port ( e.g., DC power output, Fig. 5) and to not limit the power to any other electrical devices ( e.g., RLT, Fig. 5)  and said charging port switch limits the power from the power source( e.g., L2, Fig. 5)  to the charging power supply ( e.g., 6, Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of  Henriott, to include a first 
With regard to claim 17, the combination of Henriott  and Satyamoorthy teaches all the limitations of claim 15.
Henriott does not teach a second switch and the first switch differ in at least one physical property comprising size, shape, material, color, lighting, texture, and/or location .
 	However, Satyamoorthy teaches a second switch ( e.g.,S1, Fig. 5)  and the first switch ( e.g., S2, Fig. 5) differ in at least one physical property comprising size, shape, material, color, lighting, texture, and/or location ( e.g., S1 and S2 at different location Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of  claim 15, to configure the first switch and the second switch differ in at least one physical property comprising size, shape, material, color, lighting, texture, and/or location, as taught by Satyamoorthy, in order to use different switch control different charging port, implement independent charging control, avoid the interference between different charging control, and simplify the design.

16 is rejected under 35 U.S.C. 103 as being unpatentable over Henriott (US20040026998A1)  and  Satyamoorthy (US20140036560A1)  in further view of Thomas ( US 2016/0234356).
With regard to claim 16, the combination of Henriott  and Satyamoorthy teaches all the limitations of claim 15, but not a resilient material located on a region having an original shape and configured to allow the placement of the first device, and  the placement of the first device on top of the region resulting in the region losing the original shape and becoming flattened under the weight of the first device, and removal of the first device from the region allowing the region to expand back to its original shape.
However, Thomas teaches a resilient material ( e.g., 725, 730, 750, Fig. 7A, 7C) located on a region having an original shape ( e.g., the foam 725, 730, 750 can comprise a soft, open cell memory foam that utilizes elastomeric webs [0404], 725, 730, 750 insides the enclosure 700) and configured to allow the placement of the first device( e.g.,  a user’s device, see [0437] enclosures described herein can comprise or include a rechargeable and/or replaceable battery or other rechargeable and/or replaceable power source capable of charging a user device while positioned in the privacy/security enclosure), and placement of the first device on top of the region resulting in the region losing the original shape and becoming flattened under the weight of the first device, and removal of the first device from the region allowing the region to expand back to its original shape ( the applicant specification[0034] describes the memory foam can perform such function , while Thomas disclose a memory foam insides the enclosure of the user device as a cushion).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of claim 15, to include a resilient material located on a region having an original shape and configured to allow the placement of the first device, and placement of the first device on top of the region resulting in the region .

9. Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Henriott (US20040026998A1)  and  Satyamoorthy (US20140036560A1) in further view of Kephart (US5272386A)
With regard to claim 18, the combination of Henriott  and Satyamoorthy teaches all the limitations of claim 15, but not a timer wherein activation of the charging port switch allows power to the first switch  for a predetermined time interval.
However, Kephart teaches a timer ( e.g., 22, Fig. 1) wherein activation of the charging port switch( e.g., 20, Fig. 1)  allows power to the first switch (20, Fig. 1)   for a predetermined time interval ( With the delay timer 24 programmed to some selected time period, such as 1-15 hours, time/control logic 22 will continue to activate power switch 20 .... At this time, should no flags from any detector exist, delay timer 24 will proceed counting to zero and deactivate power switch 20 at the end of the time period, col 3, line 64-68, col 4, line 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of claim 15, to include a timer wherein activation of the charging port switch allows power to first switch for a predetermined time interval,  as taught by Kephart, in order to allow the equipment to run during a pre-selected time, avoid waste of power if not needed, and improve the power usage efficiency of the system.
With regard to claim 19, the combination of Henriott  and Satyamoorthy and Kephart teaches all the limitations of claim 18.
Henriott does not teach an override setting that stops the timer before an end of predetermined time interval. 
Kephart teaches  an override setting that stops the timer before an end of predetermined time interval. ( e.g., if a low voltage fault is detected during the countdown period, an automatic/manual override will occur and timer/control logic 22 will immediately reset the timer 24 to minimum, col 4, line 5-15). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of claim 18, to include an override setting that stops the timer before the end of predetermined time interval,  as taught by Kephart, in order to allow user to interrupt the operation when needed, improve the flexibility of the control and enhance the user’s experience.

10. Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Henriott (US20040026998A1)  Spjuth ( US20120330538A1) and Suzuki ( US 20180370366) and Kephart (US5272386A)In further view of Holling (US5349162A).
With regard to claim 27, the combination of Henriott , Spjuth ,Suzuki and Kephart teaches all the limitations of claim 26, Kephart further teaches  microcontroller ( e.g., 30, Fig. 1)  electrically connected to a notification system ( e.g., 30, Fig. 1)  the microcontroller ( e.g., 30, Fig. 1)sends a notification ( a signal is generated at the output 42 of the detector 12 and sent to timer/control logic 22 by way of auto/manual override 30 to disable power switch 20. Col 4, line 35-45) upon the voltage monitor ( e.g., 12, Fig. 1)  detecting the voltage fault condition( 12 is a low voltage detector, Fig. 1).

However, Holling teaches the notification system  comprising a light indicator, an audible alert, a vibrational alert, or a wireless module ( e.g., 66, Fig. 3).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of claim 26, to  include a notification system   comprising of a wireless module.,  as taught by Holling , in order to report the remote user about the condition of a local device, so that remote user can made operation decision, implement a remote control technique without being onsite to control the system, reduce the cost and improve the efficiency .
	With regard to claim 28, the combination of Henriott , Spjuth ,Suzuki, Kephart and Holling teaches all the limitations of claim 27.
	Henriott does not teach sending the notification to a user's remote device about the voltage fault condition and capable of receiving a command from the user's remove device to activate the microcontroller to turn off the first switch.
	 Holling teaches sending the notification to a user's remote device ( e.g., 34, Fig. 3)  about the voltage fault condition ( see col 12, line 30-55, reply signals 70 are transmitted to first communications means 60 of remote control unit 34 by second wireless communication means 66 if an error is detected)  and capable of receiving a command from the user's remove device ( e.g., 34, Fig. 3) to activate the microcontroller ( e.g., 62, Fig. 3) to turn off the switch ( e.g., 68, Fig. 3) ( col 14, line 65-68, col 15, line 1-6, remote control unit can control de-energize the switches,  While Kephart also teaches turn off the power switch based on  low voltage condition).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of claim 27, to  send the .

11. Claims 35-36, 38-39 is rejected under 35 U.S.C. 103 as being unpatentable over Satyamoorthy (US20140036560A1), Henriott (US20040026998A1) in further view of Constien ( US20100233989A1)
With regard to claim 35, Satyamoorthy teaches  an device comprising:
an article comprising:
a. a power source ( e.g., L2, Fig. 5);
b. a charging port ( DC power output, Fig. 5) wherein the charging port is electrically connected to the power source ( e.g., L2, Fig. 5) and wherein the charging port is configured to provide power to a first device ( device connected to 6, Fig. 5);
c. a first switch ( e.g., S2, Fig. 5) located in the electrical connection between the power source( e.g., L2, Fig. 5) and the charging port ( e.g., DC power output, Fig. 5), wherein the first switch (e.g., S2, Fig. 5)controls the power from the power source ( e.g., L2, Fig. 5)  to the charging port ( port of L2, Fig. 5) while not limiting the power to a second device ( RLT, Fig. 5);
d. the second device ( e.g., RLT, Fig. 5) electrically connected to the power source( e.g., L2, Fig. 5)  and a second switch( e.g., S1, Fig. 5)  located in the electrical connection between the power source( e.g., L2, Fig. 5)  and the second device( e.g, RLT, Fig. 5), wherein the second switch( e.g., S1, Fig. 5)  controls the power from the power source( e.g., L2, Fig. 5) to the second device and the second switch does not limit the power to the charging port;
e. a microcontroller ( e.g., MCU, Fig. 5) electrically connected to the first switch ( e.g., S2, Fig. 5) 

Satyamoorthy does not explicitly teach an article of furniture and the microcontroller is connected to the second device. f. a communications circuit electrically connected to the microcontroller; g. the communications circuit capable of sending notifications and/or receiving commands from to a remote device.
However, Henriott teaches an article of furniture ( see title) and the microcontroller( e.g., 96, Fig. 9)  is connected to the second device ( e.g., 88b, Fig. 9) ( also Henriott teaches about charging port 26 in Fig. 9)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Satyamoorthy to include an article of furniture and configure the microcontroller to be connected to the second device,  as taught by Henriott, in order to implement the power system in the furniture as the required by the user, and use the microcontroller to control the second device and improve the operating efficiency.
	Further, Constien teaches f. a communications circuit( e.g., 122, Fig. 1) electrically connected to the microcontroller ( e.g., 120, Fig. 1); g. the communications circuit ( e.g., 122, Fig. 1) capable of sending notifications ( e.g., 510, 512, Fig. 5) and/or receiving commands from to a remote device ( e.g., 108, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Satyamoorthy and Henriott, 
	With regard to claim 36, the combination of Satyamoorthy, Henriott and Constien teaches all the limitations of claim 35.
	Satyamoorthy  does not teach   a monitor that detects power consumption at the charging port, and the monitor configured to provide information about the power consumption to the microcontroller and the microcontroller configured to send a notification to the user's remote device containing the information about the power consumption 
	 Constien teaches a monitor( part of 120 that can monitor, Fig. 1) that detects power consumption at the charging port ( see claim 9 of Constien, a processor monitor operation of the battery-operated device and generate power consumption data, ), and the monitor configured to provide information about the power consumption to the microcontroller ( e.g., 120, Fig. 1), and the microcontroller ( e.g., 120, Fig. 1) configured to send a notification to the user's remote device ( e.g., 108, Fig. 1) containing the information about the power consumption ( see claim 1 of Constien, the processor send the generated power consumption data to a remote location).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of claim 35 to include a monitor that detects power consumption at the charging port, and configure the monitor to provide information about the power consumption to the microcontroller and the microcontroller configured to send a notification to the user's remote device containing the information about the power consumption,  as taught by Constien, in order to remote monitor or control the power information of the article, improve the user’s experience, and the operator do not need to be on site, which make it flexible and convenient for the operator.
With regard to claim 38, the combination of Satyamoorthy, Henriott and Constien teaches all the limitations of claim 35.
	Satyamoorthy does not teach a wireless receiver and wireless transmitter
	Constien teaches a wireless receiver and wireless transmitter ( e.g., 122 is a transceiver, Fig. 1, [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of claim 35 to use wireless system to communicate,  as taught by Constien, in order to use a standard wireless system to operate remote control, reduce the cost and reduce the system integration time.
	With regard to claim 39, the combination of Satyamoorthy, Henriott and Constien teaches all the limitations of claim 35.
	Satyamoorthy does not teach the microcontroller is further electrically connected to a monitor that gathers status information about a component connected to the microcontroller, and the microcontroller configured to store the status information and to send stored data that contains the status information to a remote device .
	 Constien teaches  the microcontroller ( e.g., 120, Fig. 1) is further electrically connected to a monitor( e.g., part of 120 can monitor the power consumption of 124, see claim 9 of Constien, a processor monitor operation of the battery-operated device and generate power consumption data,) that gathers status information about a component ( e.g., 124, Fig. 1)connected to the microcontroller ( e.g., 120, Fig. 1), and the microcontroller configured to store the status information (e.g., 510, Fig. 5, history power consumption data, which are stored in memory 128, [0118]) and to send stored data that contains the status information to a remote device ( e.g., 108, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of claim 35 to configure .

12. Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Satyamoorthy (US20140036560A1),  Henriott (US20040026998A1) ,  Constien ( US20100233989A1)
in further view of SALTALAMACCHIA (US20170196350A1).
With regard to claim 37, the combination of Satyamoorthy, Henriott and Constien teaches all the limitations of claim 35 but not microcontroller electrically connected to a microphone receiver wherein the microphone receiver comprises a microphone, and the microcontroller configured to receive and process voice commands through the microphone and microphone receiver to activate the first switch.
	However, Saltalamacchia teaches  ( claim 11, of Saltalamacchia optional electrical unit including microphone are connected to electronic circuity, and claim 14 of Saltalamacchia teaches that the electrical circuitry is microcontroller )  wherein the microphone receiver comprises a microphone, and the microcontroller is configured to receive and process voice commands that activate the first  switch( claim 7 of Saltalamacchia  of wherein the switch or electrical components is either performed manually or voice activated via microphone).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of claim 35, to include the microcontroller electrically connected to a microphone receiver wherein the microphone receiver comprises a microphone, and configure the microcontroller to receive and process voice 

13. Claims 40-41 is rejected under 35 U.S.C. 103 as being unpatentable over and Satyamoorthy (US20140036560A1), Henriott (US20040026998A1) and Constien ( US20100233989A1) in further view of Danciu (US 9490998).
With regard to claim 40, the combination of Satyamoorthy, Henriott and Constien teaches all the limitations of claim 39, but not  wherein the remote device is a remote network comprising a series of devices including a server  and one or more user's devices the user's device are configured to receive data from the server and configured to transmit a command to control the furniture to the server, wherein the servers configured to send the command to the communications  circuits .
	However, Danciu teaches the remote device is a remote network comprising a series of devices including a server ( e.g., 66, 68A-68N Fig. 2)and one or more user's devices ( e.g., 62A, 62N, Fig. 2) wherein the user's devices ( 62A-62N, Fig. 2)  is configured to receive data from the server( e.g., 66, 68a-68N Fig. 2) and configured to transmit a command ( e.g., 204, Fig. 6) to control the furniture ( e.g., 64A, 64N, Fig. 2) to the server( e.g., 66, 68A-68N, Fig. 2) (see Fig.6) , wherein the server( e.g., 66, 68A-68N, Fig. 2) is configured to send the command  ( e.g., 210, Fig. 6) to the communications module ( e.g., 136 in Fig. 4 of the controlled device).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of  claim 39, to configure the remote device to be a remote network comprising a series of devices including a server  and one or more user's devices wherein the user's devices  are configured to receive data from the server and configured to transmit a command to control the furniture to the server, wherein the 
	With regard to claim 41, the combination of Satyamoorthy, Henriott , Constien and Danciu teaches all the limitations of claim 40.
	Satyamoorthy, does not teach the data includes a unique identifier that identifies the origin of the data wherein the origin is the article of furniture or a component of the article of furniture, and the unique identifier is used by the server to determine which user's device receives the data.
 	 Danciu teaches the data includes a unique identifier ( controlled device  identifier, Col 18, line 25-40) that identifies the origin of the data ( identifier of the controlled device, Col 18, line 25-40 ), wherein the origin is the article of furniture or a component of the article of furniture ( identifier of the controlled device, Col 18, line 25-40, Henriott teaches about the component of the furniture), and the unique identifier is used by the server to determine which user's device recieves the data ( server 24 may query a database of stored identification numbers to determine which remote control 14 is associated with the session that includes the controlled device identifier. Col 18, line 25-40).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of  claim 40, to configure the data to include a unique identifier that identifies the origin of the data wherein the origin is the article of furniture or a component of the article of furniture, and the unique identifier is used by the server to determine which user's device receives the data,  as taught by Danciu, in order to
Use to identifier to authorize the proper device to receive the data, improve the security of the system and avoid unauthorized user to receive the secure data.

s 42-44 is rejected under 35 U.S.C. 103 as being unpatentable over Satyamoorthy (US 20140036560) in view of Strayer (US 7074091)  and Kephart (US5272386A)
With regard to claim 42, Satyamoorthy teaches a method of managing power on article comprising the steps of: a. connecting a first device ( e.g., load to 6, Fig. 5) to a charging port or cable electrically connected to the article of furniture wherein the charging port or cable is electrically connected to a power source ( e.g., L2, Fig. 5), and the power source ( e.g., L2, Fig. 5)  is electrically connected to a second device ( e.g., RLT, Fig. 5), and the article of furniture further comprises a first switch ( e.g., S2, Fig. 5) that is located between the charging port ( DC output, Fig. 5) or cable and the power source( e.g., L2, Fig. 5), and the first switch ( e.g., S2 Fig. 5) is configured to control the power to the charging port (DC power out, Fig. 5) but not control the power to the second device( RLT, Fig. 5), wherein the article of furniture further comprising a charging power supply electrically connected to the power source and to the charging port wherein said charging power supply is a DC-DC converter ( e.g., 6, Fig. 5) that converts a first DC voltage inputted from the power source (L2, Fig. 5) to a second DC voltage ( output of 6, Fig. 5)outputted to the charging port(DC power out, Fig. 5)  wherein said first switch( e.g., S2, Fig. 5) limits the power from the power source ( e.g., L2, Fig. 5) to the charging power supply ( e.g., 6, Fig. 5); b. actuating the first switch to an ON setting wherein the ON setting enables the power to be supplied to the charging port and activating the indicator; c. powering the first device after the first switch is set to the ON setting for a time interval; [[and]] d. actuating the first switch to an OFF setting wherein the OFF setting stops or reduces the power to the charging port, and e. activating a second device ( e.g., RLT, Fig. 5) through a second switch ( e.g., S1, Fig. 5), wherein the second switch ( e.g., S1, Fig. 5) s located between the power source ( e.g., L2, Fig. 5)and the second device( e.g., RLT, Fig. 5) , wherein the second switch( e.g., S1, Fig. 5) controls the power from the power source( e.g., L2, Fig. 5) to the second device ( e.g., RLT, 
Satyamoorthy does not teach charging port electrically connected to the article of furniture,  and the article of furniture comprises a first switch, the charging port is electrically connected to the indicator which indicates when the power is supplied to the charging port, actuating the switch and activates the indicator. c. Powering the first device after the switch is set to ON for a time interval; and d. Actuating the switch to an OFF setting wherein the OFF setting stops or reduces the power to the charging port.
However, Strayer teaches charging port ( e.g., 230, Fig. 2)electrically connected to the article of furniture ( see title and abstract),  and the article of furniture comprises a first switch (280, Fig. 2), the charging port ( e.g., 230, Fig. 1) is electrically connected to an indicator ( e.g., 280, Fig. 2), the indicate which indicates when the power is supplied to the charging port, actuating the switch and activates the indicator (the power switch 280 may include a light 285 or other means for indicating the status of the switch 280. For example, the light 285 may glow when the switch 280 is in an “on” position and remain inactive when the switch 280 is in an “off position, col 6, line 50-60, while 280 on indicates that the power is supplied to the charging port) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of  Satyamoorthy, to configure the charging port to be electrically connected to the article of furniture,  configure the charging port to be electrically connected to the indicator which indicates when the power is supplied to the charging port, actuating the switch and activates the indicator,  as taught by Strayer, in order to implement the charging function in the furniture to make the furniture user more easy and convenient to charge the user’s device. The indicator helps the user to recognize the power is supplied to the charging port, improve the user’s experience , avoid wasting the power and improve the efficiency of the  power system.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Satyamoorthy and Strayer, to power the first device after the switch is set to ON for a time interval; and actuate the switch to an OFF setting wherein the OFF setting stops or reduces the power to the charging port,  as taught by Kephart, in order to allow the equipment to run during a pre-selected time, avoid waste of power if not needed, and improve the power usage efficiency of the system.
With regard to claim 43, the combination of  Satyamoorthy, Strayer and Kephart teaches all the limitations of claim 42, Kephart further teaches activating a timer wherein the timer ( e.g., 22, Fig. 1) is connected to the switch ( e.g., 20, Fig. 1), and the timer ( e.g., 22, Fig. 1)  is activated when the switch is set to the ON setting, wherein the timer keeps the first switch to the ON setting for the interval which is a predetermined time interval. ( e.g., ( With the delay timer 24 programmed to some selected time period, such as 1-15 hours, time/control logic 22 will continue to activate power switch 20 .... At this time, should no flags from any detector exist, delay timer 24 will proceed counting to zero and deactivate power switch 20 at the end of the time period, col 3, line 64-68, col 4, line 1-6)
With regard to claim 44, the combination of  Satyamoorthy Strayer and Kephart teaches all the limitations of claim 43.

 Kephart teaches a step of activating an early stop switch ( e.g., 30, Fig. 1) wherein the early stop switch ( e.g., 30, Fig. 1) is connected to the timer ( e.g., 22, Fig. 1) and/or the switch ( e.g., 20, Fig. 1) and the early stop switch stops the timer from keeping the switch to the ON setting prior to the end of the predetermined time interval( e.g., if a low voltage fault is detected during the countdown period, an automatic/manual override will occur and timer/control logic 22 will immediately reset the timer 24 to minimum. Unless reset by first low voltage detector 12, timer/logic unit 22 will disable the power switch 20 and disconnect power. Col 4, line 5-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Claim 43, to include a step of activating an early stop switch wherein the early stop switch is connected to the timer and/or the first switch and the early stop switch stops the timer from keeping the switch to the ON setting prior to the end of the predetermined time interval,   as taught by Kephart, in order to allow user to interrupt the operation when needed, improve the flexibility of the control and enhance the user’s experience.

15. Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Satyamoorthy (US 20140036560), Strayer (US 7074091)  and Kephart (US5272386A) in further view of Suzuki ( US 20180370366)
With regard to claim 45, the combination of Satyamoorthy , Strayer and Kephart teaches all the limitations of claim 42,  but not actuating the first switch to the ON and OFF setting further comprises a detect switch which the detect switches configured to be the first switch or 
 Suzuki  teaches the step of actuating the switch to the ON and OFF setting further comprises a detect switch( coupling terminal 40 also includes a limit switch (not illustrated) such that the limit switch outputs a detection signal to the control unit 82 as soon as the external coupling terminal 40 is coupled to the external device [0025] ) wherein the detect switch is configured to be the first switch or integrally actuating the first switch( e.g., 44A, 44B, Fig. 1) (limit switch is used to activate the switch) wherein connecting the first device to the charging port will activate the switch to the ON setting( [0105], After the external device is coupled to the external coupling terminal 40, the control unit 82 turns the switches 44A and 44B ON to couple the external coupling terminal 40 to the electric power supply line 12) or removing the first device from the charging port turn the switch to the OFF setting.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of  claim 42, to include a detect switch to be the switch or integrally actuating the first  switch wherein connecting the first device to the charging port activates the first switch to the ON setting or removing the first device from the charging port turns the first switch to the off setting,  as taught by Suzuki, in order to detect the connection of the external device, adaptively control the operation of the system based on the detection results and improve the efficiency of the operation.


16. Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Henriott (US20040026998A1) in view of Spjuth ( US20120330538A1) and   Strayer (US 7074091)  
With regard to claim 46, Henriott  teaches a powered chair ( Fig. 6 ‘s chair with a lift motor)

b.    a control panel  ( e.g., 26, Fig. 3, Fig. 9)located on the outer surface of the recliner ( see 26 is on the out surface of the chair, Fig. 3), comprising
c.    a charging port ( charging port in Fig. 3, Fig. 9) electrically connected to the battery ( e.g., 62, Fig. 9), wherein the charging port ( e.g., 26, Fig. 9) is configured to connect to a first device ( device connected to 26, Fig. 9) and to provide a power to a first device, and the charging port ( e.g., 26, Fig. 9)  exhibits a quiescent loss of the power ( quiescent is a state when the circuit drive no load based on the definition attached, and quiescent current is defined as the current consumed by a circuit when it is in quiescent state,  so when there is no load, the charging port has a has a quiescent loss) when the first device is fully charged or the first device is not connected to the charging port ( 26, Fig. 9) ( when the device does not connect to 26, there is a quiescent loss of the power, Fig. 9),
f.    a motor ( e.g., 88b, Fig. 9) connected to at least one portion of the powered chair ( lift motor 88b, Fig. 9)  and configured to actuate the at least one portion of the recliner([0010] a lift motor for raising the lift portion relative to the base portion),
g.    wherein the motor ( e.g., 88b, Fig. 9) being electrically connected to the battery ( e.g., 62, Fig. 9), 
Henriott  does not teach a power indicator, an first switch located in the electrical connection between the battery and the charging port, wherein the first switch manually controls the power from the battery to the charging port and the first switch configured to limit the power to only the charging port to prevent the quiescent loss of the power in the charging port when the first device is fully charged or the first device is not connected to the charging port, and the first switch is not configured to limit the power to the motor, a second switch configured to limit the power to only the motor and not limit the power to the charging port,  the power chair is a recliner.
Spjuth teaches an first switch  ( e.g., S1, Fig. 2) located in the electrical connection between the battery ( e.g., V1, Fig. 2) and the charging port ( e.g., port of Z, Fig. 2) , wherein the first switch manually controls the power from the battery ( e.g., V1, Fig. 2) to the charging port ( port of Z, Fig. 2)  and the switch ( e.g., S1, Fig. 2) configured to limit the power to only the charging port( port of Z, Fig. 2) to prevent the quiescent loss of the power in the charging port when the first device is fully charged or the first device is not connected to the charging port( e.g., see applicant’s specification,[009] the power switch before the charging port can prevent the quiescent loss, and Spjuth teaches about the switch S1 before the Z, Fig. 2), and the first switch ( e.g., S1, Fig. 2) is not configured to limit the power to the motor ( e.g., S, Fig. 2), a second switch( e.g., SS, Fig. 2) configured to limit the power to only the motor ( e.g., S, Fig. 2) and not limit the power to the charging port ( port Z, Fig. 2).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of  Henriott, to an first switch located in the electrical connection between the battery and the charging port, wherein the first switch manually controls the power from the battery to the charging port and the first switch configured to limit the power to only the charging port to prevent the quiescent loss of the power in the charging port when the first device is fully charged or the first device is not connected to the charging port, and the first switch is not configured to limit the power to the motor, a second switch configured to limit the power to only the motor and not limit the power to the charging port, as taught by Spjuth, in order to selectively control the power supply to the different load to satisfy the user’s requirement [0016] of Spjuth, effectively control the power in the system by turn off the switch when it does not needed.
 Further, Strayer teaches a power indicator (the power switch 280 may include a light 285 or other means for indicating the status of the switch 280. For example, the light 285 may glow when the switch 280 is in an “on” position and remain inactive when the switch 280 is in an 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of  Henriott and Spjuth,, to configure the charging port to be electrically connected to the article of furniture,  configure the charging port to be electrically connected to the indicator which indicates when the power is supplied to the charging port, actuating the switch and activates the indicator,  as taught by Strayer, in order to implement the charging function in the furniture to make the furniture user more easy and convenient to charge the user’s device. The indicator helps the user to recognize the power is supplied to the charging port, improve the user’s experience , avoid wasting the power and improve the efficiency of the  power system. The manual control of switch improve the user controllability of the charging, Also Henriott teaches  computing device 122 may be software configured to provide automatic or manual operation of lift 88 b, light 60 a, power supply 28, 68 in para [0055] to improve the functionality of system.
In addition,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the powered chair to a recliner in order to provide the outlet for a recliner, which is an existing and known furniture. And in para[0040] of  Henriott, discloses that the power outlets can be integrated with various furniture or office items a low-voltage direct current (DC) power source in order to provide portability, worldwide universality of power source through different furniture such as recliner. It would have been an obvious matter of design choice to select the recliner as the powered furniture, since applicant has not disclosed that using the recliner has solves any stated problem or is for any particular .

17. Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Henriott (US20040026998A1) in view of Spjuth ( US20120330538A1) and   Strayer (US 7074091)  and Hille( US20140152068A1)
 	With regard to claim 46, Henriott  teaches a powered chair ( Fig. 6 ‘s chair with a lift motor)
, comprising: a.    a battery ( e.g., 62, Fig. 9), 
b.    a control panel  ( e.g., 26, Fig. 3, Fig. 9)located on the outer surface of the recliner ( see 26 is on the out surface of the chair, Fig. 3), comprising
c.    a charging port ( charging port in Fig. 3, Fig. 9) electrically connected to the battery ( e.g., 62, Fig. 9), wherein the charging port ( e.g., 26, Fig. 9) is configured to connect to a first device ( device connected to 26, Fig. 9) and to provide a power to a first device, and the charging port ( e.g., 26, Fig. 9)  exhibits a quiescent loss of the power ( quiescent is a state when the circuit drive no load based on the definition attached, and quiescent current is defined as the current consumed by a circuit when it is in quiescent state,  so when there is no load, the charging port has a has a quiescent loss) when the first device is fully charged or the first device is not connected to the charging port ( 26, Fig. 9) ( when the device does not connect to 26, there is a quiescent loss of the power, Fig. 9),
f.    a motor ( e.g., 88b, Fig. 9) connected to at least one portion of the powered chair ( lift motor 88b, Fig. 9)  and configured to actuate the at least one portion of the recliner([0010] a lift motor for raising the lift portion relative to the base portion),
g.    wherein the motor ( e.g., 88b, Fig. 9) being electrically connected to the battery ( e.g., 62, Fig. 9), 

Spjuth teaches an first switch  ( e.g., S1, Fig. 2) located in the electrical connection between the battery ( e.g., V1, Fig. 2) and the charging port ( e.g., port of Z, Fig. 2) , wherein the first switch manually controls the power from the battery ( e.g., V1, Fig. 2) to the charging port ( port of Z, Fig. 2)  and the switch ( e.g., S1, Fig. 2) configured to limit the power to only the charging port( port of Z, Fig. 2) to prevent the quiescent loss of the power in the charging port when the first device is fully charged or the first device is not connected to the charging port( e.g., see applicant’s specification,[009] the power switch before the charging port can prevent the quiescent loss, and Spjuth teaches about the switch S1 before the Z, Fig. 2), and the first switch ( e.g., S1, Fig. 2) is not configured to limit the power to the motor ( e.g., S, Fig. 2), a second switch( e.g., SS, Fig. 2) configured to limit the power to only the motor ( e.g., S, Fig. 2) and not limit the power to the charging port ( port Z, Fig. 2).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of  Henriott, to configure  an articulate switch located in the electrical connection between the battery and the charging port, wherein the switch controls the power from the battery to the charging port and the switch configured to limit the power to only the charging port to prevent the quiescent loss of the power in the charging port when the first device is fully charged or the first device is not 
 Further, Strayer teaches a power indicator (the power switch 280 may include a light 285 or other means for indicating the status of the switch 280. For example, the light 285 may glow when the switch 280 is in an “on” position and remain inactive when the switch 280 is in an “off position, col 6, line 50-60, while 280 on indicates that the power is supplied to the charging port) and switch on the control panel (280 on the control panel 220, Fig. 2) and the first switch manually control the power to the charging port ( power switch includes push button movement, which is manually, col 4, line 40-55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of  Henriott and Spjuth,, to configure the charging port to be electrically connected to the article of furniture,  configure the charging port to be electrically connected to the indicator which indicates when the power is supplied to the charging port, actuating the switch and activates the indicator,  as taught by Strayer, in order to implement the charging function in the furniture to make the furniture user more easy and convenient to charge the user’s device. The indicator helps the user to recognize the power is supplied to the charging port, improve the user’s experience , avoid wasting the power and improve the efficiency of the  power system. The manual control of switch improve the user controllability of the charging, Also Henriott teaches  computing device 122 may be software configured to provide automatic or manual operation of lift 88 b, light 60 a, power supply 28, 68 in para [0055] to improve the functionality of system.
In addition, Hille teaches about a recliner [0032]) with a motor ( 5, Fig. 2) and charging battery( 8, Fig. 2)
.


Response to Arguments
18. Applicant’s arguments with respect to claim(s) 1, 15, 23, 35, 46 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
19. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xu (US 9963166) teaches about a steering power system with switch control the converter and motor.
Lebreux ( US 10992164) teaches about switch to dc converter and motor.
Aleksandras_Kaknevicius (“When to use load switches in place of discrete MOSFETs,”) teaches about a plurality of load switches.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 
/PINPING SUN/Primary Examiner, Art Unit 2836